             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MING WEI,                             :       1:11-cv-688
                  Plaintiff,          :
                                      :
    v.                                :       Hon. John E. Jones III
                                      :
COMMONWEALTH OF                       :
PENNSYLVANIA, et al. ,                :
            Defendants.               :

                                     ORDER

                                 March 28, 2019

    In conformity with the Memorandum issued on today’s date, it is hereby

ORDERED that:

    1. This Court’s Order dated March 27, 2017 (Doc. 344) wherein we adopted

         Magistrate Judge Schwab’s Report and Recommendation (Doc. 321) in

         its entirety, thereby granting in part and denying in part the Defendants’

         Motion for Summary Judgment is VACATED to the extent we are

         reconsidering our ruling with respect to the Defendants’ Motion for

         Summary Judgment. Our Order remains intact to the extent we denied

         Plaintiffs’ motions for a default judgment and for sanctions.

    2. The Report and Recommendation (Doc. 321) is ADOPTED IN PART

         and REJECTED IN PART to the following extent:




                                          1
      a. The Defendants’ Motion for Summary Judgment (Doc. 298) is

         GRANTED in its entirety for the reasons stated in the

         accompanying Memorandum.

3. The parties motions in limine (Docs. 376, 381, 383) are DISMISSED AS

   MOOT.

4. The Plaintiffs’ Seventh Motion for Sanctions (Doc. 411) is

   SUMMARILY DENIED.

5. The Clerk of Court is directed to CLOSE the file on this case.


                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge




                                  2
